Head, Justice.
The order of the trial judge, requiring the plaintiff to execute a bond conditioned upon his returning the children to the defendant in the State of Georgia, was not in any sense a modification of the decree of the District Court of the State of Idaho. The decree upon which he relies requires that he pay their transportation and return the children to the defendant in the State of Georgia. The requirement as to the bond, under the facts of this case, was solely within the discretion of the trial judge. Pruitt v. Butterfield, 189 Ga. 593 (6 S. E. 2d 786); Good v. Good, 205 Ga. 112, 115 (52 S. E. 2d 610).

Judgment affirmed.


All the Justices concur, except Wyatt, P. J., not participating.